Citation Nr: 1202121	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-34 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for urticaria.

2.  Entitlement to service connection for left upper extremity radiculopathy, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from March 1978 to March 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2011 evidence pertinent to the matters on appeal was received, and the Veteran has waived initial RO consideration of this evidence.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate that the Veteran has a currently diagnosed urticaria disability.

2.  Competent evidence establishes a link between left upper extremity radiculopathy and service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  Urticaria was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Left upper extremity radiculopathy is proximately due to service-connected cervical spine disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in October 2006 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the appellant to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the October 2006 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private records.  In March 2007 the Veteran underwent a VA (QTC) examination that addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2007 VA examiner performed a contemporaneous physical examination of the Veteran and provided findings pertinent to the Veteran's claimed disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws-Service connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

I.  Left upper extremity radiculopathy

The Veteran has been granted service connection for cervical spine degenerative joint disease and asserts that he has left upper extremity radiculopathy related to his cervical spine disability.  The Veteran is also service-connected for left carpal tunnel syndrome.

Records predating the Veteran's service discharge include a November 2006 Report of Medical history indicating that the Veteran complained of left shoulder numbness and impingement.  A December 2006 private record noted that the Veteran had complained of a non-tender sensation down his left arm.  There was no assessment related to the left arm.

A March 2007 private MRI of the cervical spine noted that the Veteran had complained of neck pain with left shoulder and arm pain.  The radiologist stated that the Veteran's cervical spine disc disease (C5-6, C6-7) "may account for the [Veteran's] left radicular type symptoms."

Another March 2007 private record noted that the Veteran had complained of problems with his neck dating from at least October 2006.

At a March 2007 VA (QTC) examination (undertaken 5 days prior to the Veteran's separation from service) the Veteran indicated that he had a dull pain that would travel from his neck to his left shoulder and arm.  Physical examination revealed that the peripheral nerves examination was within normal limits, and motor function of the upper extremities was also within normal limits.  The diagnosis for the Veteran's "claimed condition of CERVICAL NECK CONDITION WITH RADICULOPATHY" was degenerative arthritis of the cervical spine.

A March 2008 private treatment record essentially indicated that the Veteran had left upper extremity radiculopathy related to cervical spine disability.

Private health care professionals (in March 2007 and March 2008) have essentially linked the Veteran's left upper extremity radiculopathy to his service-connected cervical spine disability.  The Board observes that the March 2008 findings are dated subsequent to the March 2007 VA examination, and also observes that the March 2007 and March 2008 private records dealt specifically with neurological matters, as opposed to the more general nature of the March 2007 VA examination.

Based on the comments from the March 2007 and March 2008 private examiners, and based on the consistent complaints of left upper extremity radiculopathy made by the Veteran, the Board finds that the evidence of record as a whole is, at a minimum, in equipoise as to a nexus to service-connected cervical spine disability.  Resolving doubt in the Veteran's favor, the Board finds that service connection for left upper extremity radiculopathy is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Urticaria

The Board observes that the Veteran has been granted service connection for rosacea and atopic eczematous dermatitis.  The Veteran seeks service connection for urticaria.

Service treatment records dated September 29, 2000, October 2, 2000, and October 4, 2000 noted an assessment of acute urticaria.  A service treatment record dated in September 2003 included an assessment of secondary urticaria.

At a March 2007 VA (QTC) examination the Veteran complained of a skin condition that included symptoms such as itching and redness.  He was using a topical cream for his skin condition.  Physical examination revealed that rosacea was present, and located on the face.  There was no ulceration, exfoliation, crusting, or abnormal texture.  The examiner specifically indicated that pathology of urticaria was not present.

While many of the Veteran's post-service treatment records associated with the claims file contain physical evaluations of the Veteran's skin, the Board can find no indication that the Veteran has been diagnosed with urticaria subsequent to service.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the preponderance of the evidence is against the Veteran's claim for service connection for urticaria.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Conclusion

While the Board does not doubt the sincerity of the Veteran's belief regarding the urticaria claim, and has found the Veteran's complaints to be credible, there is no indication that the Veteran has the necessary medical training to distinguish between various skin conditions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the urticaria claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for urticaria is denied.

Service connection for left upper extremity radiculopathy, as secondary to cervical spine disability, is granted.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


